Citation Nr: 0810272	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc/joint disease, cervical 
spine.    

2.  Entitlement to an initial disability rating in excess of 
50 percent for major depressive disorder.    

3.  Entitlement to an initial disability rating in excess of 
10 percent for mixed connective tissue/interstitial lung 
disease.  

4.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.  

5.  Entitlement to an initial compensable disability rating 
for keloid scar, left shoulder, residual excision of lipoma.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service for more than 24 
years.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
regional office (RO), which granted service connection for 
degenerative disc/joint disease, cervical spine, major 
depressive disorder, mixed connective tissue/interstitial 
lung disease, bilateral pes planus, and keloid scar, left 
shoulder, residual excision of lipoma. 

During the course of this appeal, the claims folder was 
transferred to the San Juan, Puerto Rico, RO.  In a May 2007 
RO decision, the veteran's service-connected major depressive 
disorder was increased from 10 to 50 percent, effective 
January 1, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran is appealing the initial 
disability ratings assigned from the February 2004 rating 
decision.  During the course of the appeal, significant cases 
were issued regarding adequate VCAA notice for increased 
rating claims such as the veteran's claims on appeal.    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  In 
this  case, however, the veteran was not provided notice of 
the underlying service connection claims.  Thus, VA's duty to 
notify in this case has not been satisfied.  

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court determined that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  

The Board notes that no VCAA letter was issued by the RO to 
the veteran regarding his increased rating claims, let alone 
a letter addressing the crucial point regarding  the effect 
that the worsening of the veteran's disability has had on his 
employment and daily life.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Further, 
where as here, an increase in disability rating requires a 
certain test result, specifically medical evidence of certain 
measurements of visual acuity, notice of that specific 
criteria should be provided.  Notice of this kind was not 
provided to the veteran.  See Vazquez-Flores, slip op. at 5-
6. 

The tenor of the veteran's submissions to VA on this matter 
do not reflect actual knowledge such that additional notice 
would not be required relative to his  increased rating 
claims.  Cf. Vazquez-Flores, slip op. at 12, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Notice should be 
provided on remand

Accordingly, the case is REMANDED for the following action:

1.  AMC should send the veteran VCAA 
notice.  Such notice should include an 
explanation as to the information or 
evidence needed to establish entitlement 
to increased disability ratings and 
effective dates, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).

2.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If any 
of the benefits sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



